COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          In the Interest of J.R.W. and J.M., Children
Appellate case number:        01-21-00157-CV
Trial court case number:      2019-03761
Trial court:                  308th District Court of Harris County
        On March 29, 2021, appellant, mother, filed a notice of appeal from the trial court’s
March 7, 2021 order in a suit affecting the parent-child relationship. This Court is required
to bring the appeal to final disposition within 180 days of the date the notice of appeal was
filed, so far as reasonably possible. See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T
CODE ANN. tit. 2, subtit. F app.
       Appellant’s brief was due to be filed in this Court on or before April 29, 2021. See
TEX. R. APP. P. 38.6(a). However, appellant has not filed a brief or a motion to extend the
deadline for filing her brief. Appellant is directed to file her brief in this Court within
ten days of the date of this order.
       If appellant fails to file a brief as directed in this order, we may abate this appeal
and direct the trial court to hold a hearing to determine whether appellant still wishes to
pursue her appeal and whether substitute counsel should be appointed. See TEX. FAM.
CODE ANN. § 107.016(2) (providing appointed counsel must continue to serve until appeal
is exhausted or waived, or attorney is relieved of her duties and replaced by court).
       It is so ORDERED.

Judge’s signature: _____/s/ April Farris_________
                    Acting individually  Acting for the Court

Date: ___May 12, 2021____